Case 1:16-cv-04809-LDH-RML Document 45 Filed 10/29/18 Page 1 of 14 PageID #: 1958




                     UNITED STATES DISTRICT COURT
                              FOR THE
                    EASTERN DISTRICT OF NEW YORK
   LAURA LEE JACOBSON,

                               Plaintiff,
                                                                     CIVIL ACTION NO.
                        -against-                                    16-CV-4809 (LDH)(RML)

   KINGS COUNTY DEMOCRATIC COUNTY COMMITTEE;
   JUDICIAL SCREENING COMMITTEE FOR THE
   DEMOCRATIC PARTY IN AND FOR KINGS COUNTY;                         NOTICE OF APPEAL
   Hon. FRANK R. SEDDIO Individually and in His Official and
   Representative Capacity as County Chair of the Kings County
   Democratic County Committee; MARTIN W. EDELMAN
   Individually and in His Official and Representative Capacity as
   Chairperson of the Judicial Screening Committee for the
   Democratic Party in and for Kings County; STEVEN R.
   FINKELSTEIN; STEVE DECKER; ABAYOMI O.
   AJAIYEOBA; and, JOHN AND JANE DOES ## 1-20, so
   named as their identities are not yet known, intended to
   represent persons who had access to confidential information
   and!or records of candidate-Jacobson's screening and results by
   Judicial Screening Committee for the Democratic Party in and
   for Kings County pertaining to plaintiff, who disclosed such
   materials outside of Judicial Screening Committee for the
   Democratic Party in and for Kings County to Seddio, Kings
   County Democratic County Committee, Kings County
   Democratic County Committee's media consultant George
   Artz, and inter alia, members of the public and the media,
   including, the New York Post,

                               Defendants.



        Notice is hereby given that LAURA LEE JACOBSON, the plaintiff in the above

  named case hereby appeals to the United States Court of Appeals for the Second


                                               1
Case 1:16-cv-04809-LDH-RML Document 45 Filed 10/29/18 Page 2 of 14 PageID #: 1959




  Circuit from: (i) the Memorandum and Order of the United States District Court

  for the Eastern District of New York (DeArcy Hall, D.J.), dated September 29,

  2018 and entered in this action on the October 3, 2018, which order dismissed

  plaintiff's federal causes of action, finding that the defendants were not acting as

  state actors, and declined to exercise supplemental jurisdiction over plaintiff's

  New York state claims, and denied the plaintiff leave to further re-plead; and, (ii)

  the Clerk's Judgment, dated September 29,2018, and entered October 3,2018,

  ordering and adjudging the defendants' motions to dismiss as granted.

                                         Respectfully submittpo-,-'"
                                         THE LAW FIRM           ~flZtJRA,  P.C.
                                                                        Lee Jacobson




  Dated: October 29,2018
         New York, New York

  To (Via ECF):

  Clerk of the Court
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                                            2
Case 1:16-cv-04809-LDH-RML Document 45 Filed 10/29/18 Page 3 of 14 PageID #: 1960




  Edward M. Spiro, Esq.
  Morvillo Abramowitz Grand Iason & Anello P.C.
  Attorneys for Defendants Kings County Democratic County Committee
        and Frank R. Seddio
  565 Fifth Avenue
  New York, NY 10017
  (212) 856-9600: Fax: (212)856-9494
  E-Mail: espiro@maglaw.com

  George F. Carpinello, Esq.
  Boies, Schiller & Flexner LLP
  Attorneys for Defendants-Appellees Martin Edelman, Steven Finkelstein,
        Steve Decker and Abayomi Ajaiyeoba:
  30 South Pearl Street, 11 th Floor
  Albany, NY 12207
  (518) 434-0600; Fax: (518) 434-0665
  E-Mail: gcarpinello@bsfllp.com




                                         3
Case 1:16-cv-04809-LDH-RML Document 45 Filed 10/29/18 Page 4 of 14 PageID #: 1961
  Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29118 Page 1 of 9 PagelD #: 1947




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -----------------------------------------------------------------}(
   LAURA LEE JACOBSON,

                                       Plaintiff,
                                                                         MEMORANDUM AND ORDER
                              -against-                                  16-CV-04809 (LDH) (RML)

   KINGS COUNTY DEMOCRATIC COUNTY
   COMMITTEE; JUDICIAL SCREENING
   COMMITTEE FOR THE DEMOCRATIC PARTY
   IN AND FOR KINGS COUNTY; Hon. FRANK R.
   SEDDIO Individually and in His Official and
   Representative Capacity as County Chair of the
   Kings County Democratic County Committee;
   MARTIN W. EDELMAN Individually and in His
   Official and Representative Capacity as Chairperson
   of the Judicial Screening Committee for the
   Democratic Party in and for Kings County; STEVEN
   R. FINKELSTEIN; STEVE DECKER; ABAYOMI
   O. AJAIYEOBA; and, JOHN AND JANE DOES
   ## 1-20, so named as their identities are not yet known,
   intended to represent persons who had access to
   confidential information and/or records of candidate-
   Jacobson's screening and results by Judicial Screening
   Committee for the Democratic Party in and for Kings
   County pertaining to plaintiff, who disclosed such
   materials outside of the Judicial Screening Committee
   for the Democratic Party in and for Kings County to
   Seddio, Kings County Democratic County Committee,
   Kings County Democratic County Committee's media
   consultant George Artz, and inter alia, members of the
   public and the media, including, the New York Post,

                                       Defendants.
   -----------------------------------------------------------------}(
   LASHANN DEARCY HALL, United States District Judge:

            Plaintiff Laura Lee Jacobson brings the instant action against Defendants Kings County

   Democratic County Committee (the "KCDCC"), the Judicial Screening Committee for the

   Democratic Party in and for Kings County (the "Screening Committee"), Frank Seddio, Martin



                                                             1
Case 1:16-cv-04809-LDH-RML Document 45 Filed 10/29/18 Page 5 of 14 PageID #: 1962
  Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29118 Page 2 of 9 PagelD #: 1948




   Edelman, Steven Finkelstein, Steve Decker, Abayomi Ajaiyeoba, and John/Jane Does 1 for an

   alleged violation of her right to equal protection under the Fourteenth Amendment to the United

   States Constitution and Article I, § 11 of the New York State Constitution, breach of contract,

   libel and slander, and conspiracy to violate her rights under the Fourteenth Amendment as

   against the individual Defendants. Plaintiff seeks equitable relief as well as compensatory and

   punitive damages. Defendants move, pursuant to Federal Rule of Civil Procedure 12(b)(6), to

   dismiss the amended complaint.

                                                 BACKGROUND 2

            Generally, in the state of New York, political committees, such as the KCDCC, select

   their own candidates to appear on the general election ballot for Supreme Court Justice

   vacancies. (Am. Compi. ~~ 97, 100, ECF No. 26.) The Screening Committee aids the KCDCC

   in this process. (See generally id.     ~   25.) As outlined in the Screening Committee Rules (the

   "Rules"), the Screening Committee reviews, and if necessary, investigates the qualifications of

   candidates, categorizes each candidate as either "Qualified" or "Not qualified as this time," and

   recommends candidates to the Executive Committee of the KCDCC. (Id.                    ~   25.) After the

   completion of the screening process, the KCDCC holds a judicial district convention, also known

   as a "closed primary election," at which time the KCDCC selects individuals from the list of

   qualified candidates to appear on the general election ballot. (Id.          ~~   10-11,32.)

            Plaintiff was elected to serve a l4-year term as a Supreme Court Justice in 2002. (Id.

   ~~   9,61.) On February 23,2016, as part ofthe re-nomination process, Plaintiff sent her

   application to Defendant Martin Edelman, the chair of the Screening Committee. (Id.                  ~~   40, 76.)



   1 Plaintiff defines the John/Jane Does as persons associated with the Screening Committee and believed to have had
   access to Plaintiffs "confidential information."
   2 The following facts are taken from the amended complaint and are assumed to be true for purposes of deciding the
   instant motion.

                                                           2
Case 1:16-cv-04809-LDH-RML Document 45 Filed 10/29/18 Page 6 of 14 PageID #: 1963
  Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29/18 Page 3 of 9 PagelD #: 1949




    On May 4,2016, Plaintiff was interviewed by a two-person sub-committee of the Screening

    Committee, which Plaintiff alleges "went very nicely," evidenced by not receiving any oral or

   written "areas of concern." (Id.           ~   41.) By letter dated May 26,2016, Plaintiff was informed that

   the Screening Committee found her to be "Not qualified" and was not recommending her to the

   Executive Committee of the KCDCC for another term. (Id.                 ~   202.) The letter also advised

   Plaintiff of her rights to appeal the determination and to withdraw her application in order to

   avoid negative publication. (Id.) On June 1,2016, Plaintiff appealed the Screening Committee's

   findings. (Id.         ~   49.) By letter dated June 8,2016, Plaintiff was informed that her appeal was

   denied. (Id.       ~   51.) In addition, the letter again informed Plaintiff that she could withdraw her

   application to prevent the Screening Committee's negative findings from being reported to the

   Executive Committee of the KCDCC. (Id.) Plaintiff withdrew her candidacy on June 10,2016.

   (Id.    ~   52.)

                Following Plaintiffs withdrawal, on July 13 and 15,2016, the New York Post published

   articles reporting the Screening Committee's finding that Plaintiff was "Not qualified." (Id.

   ~   57.) The articles included statements from various sources, stating, inter alia, that Plaintiff was

   "not the brightest bulb in the courthouse" and that Plaintiff was "so disliked and considered so

   judicially mediocre that the committee found her unqualified, and then rejected her appeal."

   (Id.)

                                                  STANDARD OF REVIEW

                To withstand a Rule 12(b)(6) motion to dismiss, a complaint "must contain sufficient

   factual matter, accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft

   v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)). A claim is facially plausible when the alleged facts allow the court to draw a



                                                               3
Case 1:16-cv-04809-LDH-RML Document 45 Filed 10/29/18 Page 7 of 14 PageID #: 1964
  Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29/18 Page 4 of 9 PagelD #: 1950




   "reasonable inference" of a defendant's liability for the alleged misconduct. Id. While this

   standard requires more than a "sheer possibility" of a defendant's liability, id., "[i]t is not the

   Court's function to weigh the evidence that might be presented at trial" on a motion to dismiss,

   Morris v. Northrop Grumman Corp., 37 F. Supp. 2d 556,565 (E.D.N.Y. 1999). Instead, "the

   Court must merely determine whether the complaint itself is legally sufficient, and, in doing so,

   it is well settled that the Court must accept the factual allegations of the complaint as true."

   Id. (internal citations omitted).

                                              DISCUSSION

           The First Amendment to the United States Constitution provides that "Congress shall

   make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or

   abridging the freedom of speech, or of the press; or the right of the people peaceably to

   assemble, and to petition the government for a redress of grievances." U.S. Const. Amend. I.

   These First Amendment rights, "among the most precious of the liberties safeguarded by the Bill

   of Rights," United Mine Workers ofAm., Dist. 12 v. Illinois State Bar Ass'n, 389 U.S. 217, 222

   (1967), guarantee, among other things, "the freedom to join together in furtherance of common

   political beliefs," Tashjian v. Republican Party o/Connecticut, 479 U.S. 208,214 (1986), and to

   "limit the association to those" who share similar political views, Democratic Party of U. S. v.

   Wisconsin ex rei. La Follette, 450 U.S. 107, 122 (1981). Courts have long recognized the

   importance of such private political association rights in the functioning of political parties,

   including the candidate selection process. As explained by the Supreme Court:

          In no area is the political association's right to exclude more important than in its
          candidate-selection process. That process often determines the party's positions on
          significant public policy issues, and it is the nominee who is the party's ambassador
          charged with winning the general electorate over to its views. The First
          Amendment reserves a special place, and accords a special protection, for that
          process because the moment of choosing the party's nominee is the crucial juncture

                                                     4
Case 1:16-cv-04809-LDH-RML Document 45 Filed 10/29/18 Page 8 of 14 PageID #: 1965
  Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29/18 Page 5 of 9 PagelD #: 1951




           at which the appeal to common principles may be translated into concerted action,
           and hence to political power.

   California Democratic Party v. Jones, 530 U.S. 567, 568 (2000) (internal citations omitted). For

   this reason, the Supreme Court has routinely rejected impermissible state intrusion into a party's

   candidate selection process. For instance, in California Democratic Party v. Jones, the Supreme

   Court found unconstitutional a state law that "force [d] [a political party] to adulterate their

   candidate-selection process-the 'basic function of a political party'-by opening it up to

   persons wholly unaffiliated with the party." 530 U.S. 567,581 (quoting Kusper v. Pontikes, 414

   U.S. 51,58 (1973). In so finding, the Supreme Court stated that it could not "think of [any]

   heavier burden on a political party's associational freedom" than the "forced association"

   imposed by the state's law. Id at 581-82. Similarly, in Seergy v. Kings Cty. Republican Cty.

   Comm., the Court refused to disturb a political party's voting process related to "the promotion

   of Republican candidates" as it was an "internal affair[]" of the party as opposed to one

   implicating a "public electoral function." 459 F.2d 308,310,315 (2d Cir. 1972). In sum, the

   Supreme Court has made clear that a political party is generally empowered to govern its

   candidate selection process as it wishes without state or judicial interference.

           This is not to say that there are no circumstances under which a political party's selection

   of its nominees is subject to state scrutiny. Indeed, the Supreme Court has made plain that

   "when the State gives [a political] party a role in the election process," the political parties'

   "First Amendment right to limit its membership as it wishes" is "circumscribed." New York

   State Ed ofElections v. Lopez Torres, 552 U.S. 196,202-03 (2008). For example, "when the

   state grants political parties the right to nominate candidates and then gives those nominees

   special access to the ballot, the parties' procedures constitute state action." Montano v.

   Lefkowitz, 575 F.2d 378,383 n.7 (2d Cir. 1978) (internal citations omitted). In other words, it is


                                                      5
Case 1:16-cv-04809-LDH-RML Document 45 Filed 10/29/18 Page 9 of 14 PageID #: 1966
  Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29118 Page 6 of 9 PagelD #: 1952




    only in those rarest of cases where a political party's processes bear a direct impact on the

    electoral process, such as access to the ballot, that the otherwise private activity of a political

    party implicates the public affairs of the state warranting intrusion. Seergy, 459 F.2d at 314

    (explaining that only "[i]n those rare instances where [a political party] perform[s] public

    electoral functions (e.g., the nomination of candidates to fill vacancies or to run in special

    elections, or the giving or consent to candidacies by non-members of the party)" does the

    political party's actions "unquestionably play[] an integral part in the state scheme").

            Against this backdrop, Plaintiff presses a § 1983 claim against Defendants on the theory

    that Defendants' breach of their internal rules 3 governing the candidate-selection process

    violated her Fourteenth Amendment rights. (Am. Compl.                 ~~   1,201-44.) It is long-settled that to

    successfully prosecute a claim under § 1983, the alleged constitutional deprivation must have

   been "committed by a person acting under the color of state law." Harrison v. New York, 95 F.




   3 Plaintiff alleges that Defendants failed to abide by the following rules: (l) Rule 9: "The panel shall judge each
   candidate as either 'Qualified' or 'Not qualified at this time.' Of the Qualified Candidates the Panel shall report out
   a limited pool of recommended candidates based on the total number of vacancies for that judicial office (i.e., Civil,
   Supreme). The total pool shall be five (5) individuals per vacancy for each type of judicial office. For the purposes
   of determining the size of the pool, incumbent's seats shall be included."; (2) Rule 10: "A quorum shall consist ofa
   least two-thirds (66 2/3%) of the current members in good standing. A sixty percent (60%) vote of the quorum is
   required for all decisions, except for the case of incumbent judges. Incumbent Judges seeking reelection to the same
   office shall be deemed qualified unless seventy-five (75%) of the quorum determines that the Judge should not be
   reported out as 'Recommended.' For the purposes of these rules Judges appointed to fill interim vacancies shall be
   deemed incumbent Judges. If a candidate is found qualified in any year, the candidate to be found qualified in any
   successive year need only be found qualified by a majority vote of the quorum."; (3) Rule 20: "In the event that the
   sub-committee determines that there are particular areas ofconcern, the candidate will be orally apprised either by
   the Chair or a designated member of the sub-committee prior to being interviewed by the full Committee. The
   candidate will be requested to be prepared to address before the full Committee the areas of concern detailed in the
   written communication. The candidate shall be informed that he or she may bring to the interview of the full
   committee any materials that the candidate believes may be relevant to the issues. In the event, the candidate desires
   to provide additional written materials; the candidate must provide 24 copies of such materials to be distributed to
   the Committee at the interview of the full Committee."; and (4) Rule 3l.b: "If a candidate who has been found 'Not
   qualified at this time' decides to appeal, the candidate shall notify the Chair in writing within five business days of
   being informed of the Committee's decision, the 'appeal notice'. The appeal process consists of the following: ....
   The appeal shall be heard within two (2) weeks of the candidate's notice of appeal. The candidate shall be informed
   withinfour business days of the appearance before the panel. The candidate shall then be given an additional two
   business days to withdraw his/her candidacy unequivocally and with prejudice to avoid publication of the
   Committee's findings." (Committee Rules, Ex. 9 (emphasis in original), ECF No. 26-9.)

                                                              6
Case 1:16-cv-04809-LDH-RML Document 45 Filed 10/29/18 Page 10 of 14 PageID #: 1967
  Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29/18 Page 7 of 9 PagelD #: 1953



    Supp. 3d 293,321 (E.D.N.Y. 2015) (quoting Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010);

    see also Fabrikant v. French, 691 F.3d 193,206 (2d Cir. 2012) ("Because the United States

    Constitution regulates only the Government, not private parties, a litigant claiming that [her]

    constitutional rights have been violated must first establish that the challenged conduct

    constitutes state action."). Plaintiff fails to make such a showing.

            In urging this Court to find that Defendants acted under color of state law, Plaintiff relies

    principally on Yassky v. Kings Cty. Democratic Cty. Comm., 259 F. Supp. 2d 210 (E.D.N.Y.

    2003). (See PI.'s Opp. to Defs.' Mot. to Dismiss ("PI.'s Opp.") at 15-16, ECF No. 40.) In

    Yassky, the plaintiffs, candidates who sought ballot access, brought a § 1983 claim alleging that a

    political party's rule providing that "party members may witness petitions only in the district

    where they are enrolled to vote and reside" violated their rights under the First and Fourteenth

    Amendments. 259 F. Supp. 2d at 212-13. In opposing the plaintiffs' claims, the defendants, a

    political party and its officials, argued that they were not subject to the plaintiffs' § 1983 claim

    because they were not a state actor. Id. at 215-17. The court rejected the defendants'

    arguments, finding instead that "although political parties themselves have certain First

    Amendment associational rights ... those rights do not allow the political parties to engage in

    conduct, directly related to ballot access, that would be unconstitutional if done by the State." Id.

    at 216 (internal citations omitted). Put differently, because the rule at issue had the "undisputed

    effect of ... mak[ing] it significantly more difficult for many Democratic Party candidates to

    gain access to the primary ballot" judicial intrusion was permissible. Id. at 217

           Here, Plaintiff has conceded that her allegations do not implicate a ballot access claim

   thereby rendering Yassky inapposite. (See PI. 's Opp. at 16 (stating "Plaintiff does not make a

   true ballot access claim").) Instead, Plaintiffs "constitutional grievance is with the denial and



                                                      7
Case 1:16-cv-04809-LDH-RML Document 45 Filed 10/29/18 Page 11 of 14 PageID #: 1968
  Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29/18 Page 8 of 9 PagelD #: 1954




    disregard of mandatory rules and procedures of process promulgated under color oflaw." (Id. at

    15.) However, Plaintiff fails to cite a single case where such grievance constituted a

    constitutional violation triggering the imposition of a state actor designation upon a political

    party. Instead, as Defendants aptly note, and despite Plaintiffs bare statements to the contrary,

    this case is akin to New York State Bd. ofElections v. Lopez Torres, 552 U.S. 196 (2008). There,

    the plaintiffs alleged that New York state election law "burdened the rights of challengers

    seeking to run against candidates favored by the party leadership." Lopez Torres, 552 U.S. at

    201. The Supreme Court noted that the plaintiffs' "real complaint is not that they cannot vote in

    the election for delegates, nor even that they cannot run in that election, but that the convention

    process that follows the delegate election does not give them a realistic chance to secure the

    party's nomination." Id. at 205. In denying the plaintiffs' claims, the Supreme Court reasoned:

             None of our cases establishes an individual's constitutional right to have a "fair
             shot" at winning the party's nomination. And with good reason. What constitutes
             a "fair shot" is a reasonable enough question for legislative judgment, which we
             will accept so long as it does not too much infringe upon the party's associational
             rights. But it is hardly a manageable constitutional question for judges-especially
             for judges in our legal system, where traditional electoral practice gives no hint of
             even the existence, much less the content, of a constitutional requirement for a "fair
             shot" at party nomination. Party conventions, with their attendant "smoke-filled
             rooms" and domination by party leaders, have long been an accepted manner of
             selecting party candidates.

    Id. at 205-06. The same reasoning applies here. Assuming that Defendants failed to adhere to

    their internal rules governing the candidate selection process, this failure, as Plaintiff concedes,

    did not implicate ballot access. Rather, Plaintiffs grievance is parallel to her not getting a "fair

    shot" at being nominated. Id. This is insufficient to deem Defendants' actions as state actions.

    Therefore, Plaintiff s constitutional claims fail. 4



    4 Having determined that, as a gating issue, Defendants did not act under color of state law, the Court need not reach
    Defendants' remaining arguments for dismissal. Fabrikant, 691 F.3d at 206 ("Because the United States

                                                              8
Case 1:16-cv-04809-LDH-RML Document 45 Filed 10/29/18 Page 12 of 14 PageID #: 1969
  Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29/18 Page 9 of 9 PagelD #: 1955



                                                      CONCLUSION

             For the foregoing reasons, Defendants' motions to dismiss the amended complaint are

    GRANTED. 5

                                                                     SO ORDERED:

                                                                                  Is/LDH
                                                                     LASHANN DEARCY HALL
                                                                     United States District Judge


    Dated: Brooklyn, New York
           September 29,2018




    Constitution regulates only the Government, not private parties, a litigant claiming that [her] constitutional rights
    have been violated must first establish that the challenged conduct constitutes state action."). In addition, Plaintiffs
    remaining counts are grounded in state law. As such, having dismissed Plaintiffs federal claims, the Court declines
    to exercise supplemental jurisdiction over these remaining claims pursuant to 28 U.S.C. § 1367(c)(3). Thus, these
    claims are dismissed for lack of subject matter jurisdiction.
    5 Plaintiffs request to file a Second Amended Complaint is denied as repleading would be futile. See Roth v.
    CitiMortgage Inc., 756 F.3d 178, 183 (2d Cir. 2014) ("Leave to amend need not be granted where the proposed
    amendment would be futile."); Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) ("The problem with [the
    plaintiff s] causes of action is substantive; better pleading will not cure it.").

                                                               9
Case 1:16-cv-04809-LDH-RML Document 45 Filed 10/29/18 Page 13 of 14 PageID #: 1970
  Case 1:16-cv-04809-LDH-RML Document 44 Filed 09/29118 Page 1 of 2 PagelD #: 1956




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -------------------------------------------------------------J(
    LAURA LEE JACOBSON,
                                                                        JUDGMENT
                                                                        16-CV-04809 (LDH) (RML)
                                       Plaintiff,

                      -against-

   KINGS COUNTY DEMOCRATIC COUNTY
   COMMITTEE; mDICIAL SCREENING
   COMMITTEE FOR THE DEMOCRATIC
   PARTY IN AND FOR KINGS COUNTY;
   Hon. FRANK R. SEDDIO Individually and in
   His Official and Representative Capacity as
   County Chair of the Kings County Democratic
   County Committee; MARTIN W. EDELMAN
   Individually and in His Official and Representative
   Capacity as Chairperson of the Judicial Screening
   Committee for the Democratic Party in and for
   Kings County; STEVEN R. FINKELSTEIN;
   STEVE DECKER; ABAYOMI O. AJAIYEOBA;
   and, JOHN AND JANE DOES ## 1-20, so named
   as their identities are not yet known, intended to
   represent persons who had access to confidential
   information and/or records of candidate Jacobson's
   screening and results by Judicial Screening Committee
   for the Democratic Party in and for Kings County
   pertaining to plaintiff, who disclosed such materials
   outside of the Judicial Screening Committee for the
   Democratic Party in and for Kings County to Seddio,
   Kings County Democratic County Committee, Kings
   County Democratic County Committee's media
   consultant George Artz, and inter alia, members of the
   public and the media, including, the New York Post,

                                      Defendants.
    ---------------------------------------------------------------J(
           A Memorandum & Order of the Honorable LaShann DeArcy Hall, United States District

   Judge, having been filed on September 29,2018, granting Defendants' motions to dismiss the
Case 1:16-cv-04809-LDH-RML Document 45 Filed 10/29/18 Page 14 of 14 PageID #: 1971
   Case 1:16-cv-04809-LDH-RML Document 44 Filed 09/29118 Page 2 of 2 PagelD #: 1957




    amended complaint; it is

          ORDERED and ADJUDGED that Defendants' motions to dismiss the amended complaint

   are granted.

    Dated: Brooklyn, New York                                 Douglas C. Palmer
           September 29,2018                                  Clerk of Court

                                                        by:   /s/ Jalitza Poveda
                                                              Deputy Clerk
